Citation Nr: 0415653	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  97-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve and assigned a 
noncompensable evaluation, effective August 11, 1997.  The 
veteran has appealed the assignment of the noncompensable 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on your part.


REMAND

In June 1999, the Board denied the veteran's claim for a 
compensable evaluation for the service-connected neuropathy 
of the right thigh, status post surgical resectioning of the 
cutaneous nerve.  

In November 1999, the veteran submitted a motion for 
reconsideration, asserting that he had requested a hearing 
before the Board as to this claim and had not been provided 
one.  In May 2000, the Board granted his request for a 
hearing, which was held in July 2000 before the undersigned 
Veterans Law Judge.  Following the hearing, the Board vacated 
the June 1999 decision as to the claim stated on the title 
page (noting that the veteran had been denied due process in 
not being given a hearing prior to the Board decision), and 
remanded it for additional development and adjudicative 
actions.

In a July 2002 decision, the Board denied a compensable 
evaluation for neuropathy of the right thigh, status post 
surgical resectioning of the cutaneous nerve.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2003, the 
Secretary of VA and the veteran (the parties) filed a joint 
motion to vacate the July 2002 Board decision and remand it, 
asserting that the Board had failed to ensure that the 
requirements set forth in VA's amended duty to notify statute 
and regulations had been met.  The Court granted the joint 
motion that same month.  The case has been returned to the 
Board for further appellate review.

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  

In this case, the veteran has not been provided with the 
requisite notice of the evidence necessary to substantiate 
his claim for entitlement to a compensable evaluation for 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve and, in the same 
document, which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf in connection with this claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran has not been requested to provide 
any evidence in his possession that pertains to the claim.  
Thus, the veteran must be provided with the above notice 
prior to the Board's consideration of the claim.

Additionally, the parties noted that the record revealed that 
VA had made a single request for records to one of the 
veteran's private health care providers without a follow-up 
request, as the records were not received from the private 
physician, which the parties asserted was a breach of the 
duty to assist.  See 38 C.F.R. § 3.159(c)(1) (stating that 
reasonable efforts to assist the veteran in obtaining private 
medical records will consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request).  Thus, a follow-up request for the 
records from Dr. MC will need to be made.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for entitlement to a compensable 
evaluation for neuropathy of the right 
thigh, status post surgical resectioning 
of the cutaneous nerve and informing him 
of which information and evidence he was 
to provide to VA and which information 
and evidence VA would attempt to obtain 
on his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should send a follow-up 
request to Dr. MC for the treatment 
records pertaining to the veteran's 
service-connected disability.  The RO 
should also obtain the treatment records 
from the Baltimore, Maryland, VA Medical 
Center, dated from 2001 to the present.  
The veteran should be requested to 
provide the complete names and addresses 
of any other medical sources who have 
treated him for his service-connected 
disability since 2001.  The RO should 
then take appropriate steps to obtain 
such records.  

3.  If upon receipt of additional 
evidence, it is shown that an increase in 
the veteran's disability has occurred, 
the RO should schedule the veteran for a 
VA examination.  See VA O.G.C. Prec. Op. 
No. 11-95 (April 7, 1995) (another VA 
examination is required when disability 
in question has undergone an increase in 
severity since the time of the last VA 
examination).  

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
initial compensable evaluation for 
neuropathy of the right thigh, status 
post surgical resectioning of the 
cutaneous nerve, with consideration of 
Fenderson v. West, 12 Vet. App. 119 
(1999), as applicable.  

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


